DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 14-34 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 14-34 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19, line 6 “the snap-locks” should be amended to –each said snap-lock–
Claim 20, line 3 “each opposing side” should be amended to –each said opposing side–
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 14 wherein “nested shoe” renders the claim indefinite because it contains insufficient antecedent type issue making it unclear whether the term is referring to the shoe line 12 or to some other element.
Claim 14 recites the limitation "the pipe" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is indefinite because it is unclear whether the term “macro-adjustment” is referring to the macro adjustment recited in claim 14 or to some other element.
Claim 18 is indefinite because it is unclear whether the recitation “the bolt” is referring to the threaded bolt recited in claim 14 or to some other bolt. For clarity and consistency throughout the claims the Examiner suggests that the term “the bolt” should be amended to “the threaded bolt”.
 Claim 21 is indefinite because it is unclear whether the term “a pipe” recited in line 2 is referring to the pipe recited in claim 14 or to some other pipe.
Claim 23 is indefinite because claim 23 inconsistently recited the terms “a first shoe”, “nested first shoe”, “the nested shoe” and “the nested new shoe” making it unclear how many shoes are being claimed.
Claim 24 is indefinite because it is unclear the recitation “nested shoe” is referring to one of the shoe recited in claim 23 or to some other element.

Claim 29 recites the limitation "the micro-adjustments" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the stud housing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the stud housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	Allowable Subject Matter
Claims 14-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the method and basic structure for supporting a section of a pipe. However, the prior art of record have failed to teach at least the combination of steps and structural relationship of the system for supporting the section of a the pipe above a ground surface by providing a pipe support system having a pipe base, a stud assembly supported along an upper end of the pipe base and having a threaded bolt, a saddle supported above the pipe base, the saddle having a concave upper surface and an 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631